Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant's amendment filed on 07/09/2020 has been entered and carefully considered.
Claims 1, 4, 10, 16, and 19 have been amended.
The specification has been amended.
Response to Arguments
Applicant’s arguments filed on 07/09/2020, with respect to claims 1, 10, and 16 have been fully considered and are persuasive. The 35 U.S.C. 112 rejection of claims 1, 10, and 16 has been withdrawn.
Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner's statement of reasons for allowance: 
Claims 1 and 16 are allowable over the prior art of record because none of the prior art teach determining an initial amount of gas in the anode volume at a start time of a predetermined time period during the leak detection condition; determining a crossover loss of the hydrogen gas from the anode volume of the 
Claims 10 is allowable over the prior art of record because none of the prior art teach determining a first total concentration of gas in the anode volume of the 
Claims 2-9, 11-15, and 17-20 are considered allowable based on their respective dependence on allowed claims 1, 10, and 16.
Maenaka et al.  (US 9,142,846) discloses whether a gas leakage occurs or not is accurately determined in a simple configuration. When receiving a request for activation of a fuel cell, a control unit opens a main shutoff valve to start hydrogen gas supply from a hydrogen tank to the fuel cell. The control unit thereafter performs gas leakage determination processing for a hydrogen piping system. If it is determined in the gas leakage determination processing that a gas 
Katano et al. (US 8,563,191) disclose a fuel cell system includes fuel cells, a fuel gas supplier configured to supply a fuel gas to the fuel cells, a shutoff valve provided in a flow path for leading a flow of the fuel gas supply from the fuel gas supplier to the fuel cells and configured to shut off the fuel gas supply, and a variable pressure regulator provided in the flow path between the shutoff valve and the fuel cells to regulate a pressure of the fuel gas in a downstream in a flow direction of the fuel gas supply to a variable pressure value. In the ordinary mode, the fuel cell system sets the pressure value of the variable pressure regulator to 
Yoshida et al. (US 8,349,509) disclose a fuel cell system is provided with a judgment unit which makes a gas leak judgment based on a pressure drop of fuel gas in a gas leak detection portion by consuming the fuel gas in the gas leak detection portion of the fuel gas supply system by electric power generation of a .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN H LE whose telephone number is (571)272-2275.  The examiner can normally be reached on M-Fri from 7:00am – 3:30pm Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John E. Breene can be reached on (571) 272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 
/JOHN H LE/Primary Examiner, Art Unit 2862